Citation Nr: 0933892	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for male infertility, 
to include due to herbicides exposure.

2.  Entitlement to service connection for bilateral leg and 
ankle swelling, to include due to herbicides exposure.

3.  Entitlement to service connection for asthma, to include 
due to herbicides exposure.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971 and from July 1976 to July 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which granted service connection for tinea pedis 
with an initial noncompensable evaluation and denied the 
service connection claims.

The Veteran also appealed the initial evaluation of his skin 
disorder, and a statement of the case (SOC) was issued in 
June 2009.  There is no indication in the claims file that 
the Veteran did not receive it, or any record the postal 
service returned it to VA as undeliverable.  Neither is there 
any record in the claims file of the Veteran having submitted 
a substantive appeal in response to the SOC.  Thus, that 
issue is not before the Board and will not be discussed in 
the decision below.  See 38 C.F.R. § 20.200 (2008).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that male infertility is not related to an in-service disease 
or injury, to include exposure to herbicides.

2.  The preponderance of the probative evidence indicates 
that bilateral leg and ankle swelling are not related to an 
in-service disease or injury, to include exposure to 
herbicides.

3.  The preponderance of the probative evidence indicates 
that asthma is not related to an in-service disease or 
injury, to include exposure to herbicides.




CONCLUSIONS OF LAW

1.  Male infertility was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2008).

2.  Bilateral leg and ankle swelling were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e).

3.  Asthma was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
October 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's failure to 
provide the Veteran notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds the 
VCAA notice requirements were substantially complied with. 

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, he 
nonetheless was afforded a meaningful opportunity to 
participate in the adjudication of the claims via the 
presentation of evidence and other written submissions.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, 
the claims were reviewed on a de novo basis by a Decision 
Review Officer, as shown in the SOC and the supplemental SOC.  
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication, and the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Applicable criteria also provide that a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the 
"Veterans Education and Benefits Expansion Act of 2001," Pub 
L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the diseases deemed 
associated with herbicides exposure by the Secretary, VA 
(Secretary), shall be service-connected if the requirements 
of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  The Secretary has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.

Analysis

Service treatment records for the period 1970 to 1971 are 
entirely negative for any entries related to complaints, 
findings, or treatment for, infertility, a respiratory 
disorder-specifically, asthma-or swelling of the lower 
extremities.  The Veteran indicated on his October 1971 
Report of Medical History at his examination for separation 
from his first period of active service that he had no prior 
history of asthma or bone or joint deformity.  The only 
genitourinary history indicated was a history of sexually 
transmitted disease.  The October 1971 Report Of Medical 
Examination For Separation notes the Veteran's lungs, chest, 
genitourinary system, and lower extremities were assessed as 
normal.  The routine micro flocculation test was non-
reactive.

Service treatment records for the Veteran's second term of 
service are likewise entirely negative for any entries 
related to complaints, findings, or treatment for, 
infertility, or a respiratory disorder-specifically, asthma.  
An August 1977 entry notes the Veteran's complaints of pain 
about the left ankle and the inner aspect of the left thigh, 
as well as the groin area.  Examination revealed a swelling 
on the inner aspect of the upper thigh.  No sores or 
abnormalities were noted.  Examination by a medical officer 
revealed a small mass palpable at the inner aspect of the 
thigh, and there was an area of erythema at the lateral side 
of the left leg.  The examiner instructed the Veteran to 
force oral fluids and prescribed Ampicillin.  An October 1977 
entry notes the Veteran's complaints to have focused on his 
groin area.

The July 1980 Report Of Medical Examination For Separation 
notes the Veteran's lungs, chest, genitourinary system, and 
lower extremities were assessed as normal, and the serology 
was non-reactive.

Private treatment records for the period 1996 to 2005 note 
the Veteran's treatment for asthma and swelling of the left 
lower extremity.  The Veteran's formal claim and the records 
of his private providers place the onset of his asthma as 
1996-some 15 years following his separation from active 
service.  His private records note the first appearance of 
left leg swelling as October 2000, and the diagnosis was 
swelling secondary to cellulitis.  

None of the treatment records contain any noted report by the 
Veteran of any claimed linkage with his active service, or 
any comment or opinion by a medical care provider that either 
his asthma or cellulitis was medically linked to his active 
service.  There is no mention of infertility in the private 
medical records.

VA outpatient records of February 2006 note a sperm count led 
the examiner to enter an impression of infertility.  The 
examiner did not, however, indicate any linkage with the 
Veteran's active service.

In light of the above, the Board finds the preponderance of 
the evidence is against all of the claims on a direct basis.  
38 C.F.R. § 3.303.  Neither of the claimed disorders are 
subject to presumptive service connection as a chronic 
disease.  See 38 C.F.R. § 3.309(a).
 
Herbicides Exposure.

The Veteran served in Vietnam from 1970 to 1971, so he is 
presumed to have been exposed to herbicides.  He asserts that 
he is convinced his claimed disorders are caused by his 
exposure to Agent Orange during that tour of duty.

The April 2006 Agent Orange examination report notes the 
Veteran reported he deemed his skin disorder and low sperm 
count as due to his prior exposure.  He had tried, 
unsuccessfully, to father children over the prior 10 years 
with two different partners.  The examiner noted the February 
2006 report of a low sperm count.  Physical examination 
revealed breath sounds as clear.  Genitalia were clear with 
normal descended testicles.  There was no edema of the 
extremities and no joint swelling, and peripheral pulses were 
palpable.  Chest x-rays were read as having shown a normal 
chest and lung fields clear of acute infiltrates.  The 
examiner's diagnosis was no Agent Orange-connected illnesses.

The Board notes that, in addition to the fact that no 
swelling of the joints was noted on clinical examination, 
none of the Veteran's claimed disorders are among the 
diseases listed by the Secretary as those associated with 
herbicides exposure.  The Veteran has not submitted or cited 
the Board to any competent evidence that either of his 
disorders should be on the Secretary's list, or that either 
is otherwise connected with prior herbicide exposure.  
Instead, the Veteran has submitted  literature from the 
Internet and newspapers that discuss the asserted impact of 
prior Agent Orange exposure on Veteran's, and he asserts that 
his disorders should be included on the list.

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, there is no competent medical evidence of 
record that might tend to correlate any of the submitted 
literature to the Veteran's individual case.  Neither is 
there any evidence that the Veteran has any medical training.  
As result, he is not competent to opine on any possible 
medical linkage between his claimed disorders and his prior 
exposure to herbicides, and the Board must reject his lay 
opinion on the issue.  See 38 C.F.R. § 3.159(a).  Thus, the 
Board finds the preponderance of the evidence is against the 
claims on a presumptive basis as well.  38 C.F.R. §§ 3.307, 
3.309(e).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for male infertility, to 
include due to herbicides exposure, is denied.

Entitlement to service connection for bilateral leg and ankle 
swelling, to include due to herbicides exposure, is denied.

Entitlement to service connection for asthma, to include due 
to herbicides exposure, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


